Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

Response to Amendment
	This Non-Final action is filed in response to Request for Continued Examination (RCE) filed 04/28/2022. 
Claims 1, 5, 7, 12, 16, and 17 are amended.
Claims 2 and 15 are canceled.
Claims 1, 2, 4-13, and 16-20 remain pending. 

Response to Arguments
	Argument 1, Applicant argues in Applicant Arguments/Remarks Made in an Amendment filed 04/28/2022 on pg. 7-12, that the Pan and Lo do not teach, “ receiving, by a server, a first signal requesting access to a first file associated with a first program from a first user terminal; checking whether a second user terminal is accessing the first file via the server; determining a method for generating a first window in the first program, wherein the first window is assigned to the first user terminal, based on whether the second user terminal is accessing the first file; wherein the step of determining a method for generating a first window in the first program comprises: if the second user terminal is accessing the first file via the server: generating a first image for a first area associated with the first window as a portion of an entire execution screen in which the first file is loaded through the first program on the server; transmitting the first image to the first user terminal; and if the second user terminal is not accessing the first file: Page 2 of 13\ executing the first program associated with the first file on the server; loading the first file through the first program on the server; and generating the first window to be assigned to the first user terminal in the first program loaded with the first file”. 
	Response to Argument 1, applicant’s argument has been considered, however in light of the amendments, newly found prior art (U.S. Patent Application Publication NO. 20200301644 “Conny Särevall”) and prior art Pan and Lo are no longer relied upon to teach the amended primary claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-10, 12-13, 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication NO. 20200301644 “Conny Särevall”, hereinafter “Conny”.
Claim 1:
Conny teaches a computer program stored in a non-transitory computer readable medium, wherein the computer program includes commands which cause a computer to execute steps, the steps comprising:	 receiving, by a server, a first signal requesting access to a first file associated with a first program from a first user terminal (i.e. para [0080], the first device connecting to the collaborative whiteboard session, receiving, by the first device from a whiteboard session server, encrypted data comprising the content of the collaborative whiteboard session, examiner notes the whiteboard session, and it’s associated content is a “first file” under BRI);	checking whether a second user terminal is accessing the first file via the server(i.e. para. [0073], Fig. 9, Based on detecting activity from one or more other devices participating in the whiteboard session, the device determines whether to set one of the other device as a device of an active user in the collaborative whiteboard session, in operation 703);	 determining a method for generating a first window in the first program, wherein the first window is assigned to the first user terminal, based on whether the second user terminal is accessing the first file (i.e. para. [0073], If the detected activity does not amount to a level of an active user, no further action is taken by the device of the first participant. On the other hand, if the amount of activity is sufficient to indicate a presence of an active user, the local viewport is replaced with a viewport of the active user, in operation 704);	 wherein the step of determining a method for generating a first window in the first program comprises:	 if the second user terminal is accessing the first file via the server:	 generating a first image for a first area associated with the first window as a portion of an entire execution screen in which the first file is loaded through the first program on the server (i.e. para. [0073], if the amount of activity is sufficient to indicate a presence of an active user, the local viewport is replaced with a viewport of the active user, in operation 704. In other words, the local viewport of the first participant is mapped to match the viewport of an active user);	 transmitting the first image to the first user terminal (i.e. para. [0073], A client device connects to a whiteboard session, in operation 701. Once connected, the device will display a local viewport containing at least a portion of a canvas associated with the whiteboard session to which it is connected);	 and if the second user terminal is not accessing the first file (i.e. para. [0073],  If the detected activity does not amount to a level of an active user, no further action is taken by the device of the first participant):	  executing the first program associated with the first file on the server (i.e. para. [0073],  A client device connects to a whiteboard session);	 loading the first file through the first program on the server (i.e. para. [0080], the first device connecting to the collaborative whiteboard session, receiving, by the first device from a whiteboard session server, encrypted data comprising the content of the collaborative whiteboard session); and 	generating the first window to be assigned to the first user terminal in the first program loaded with the first file (i.e. para. [0073], Once connected, the device will display a local viewport containing at least a portion of a canvas associated with the whiteboard session to which it is connected).  

Claim 4:
Conny teaches the computer program of claim 1, wherein the steps further comprise:	 transmitting a second image of a second area associated with a second window assigned to the second user terminal among the entire execution screens to the second user terminal (i.e. para. [0037], Fig. 3A, the AOI 402 of the participant A is mapped to the viewports of the participants B and C. In other words, the viewports of the participants B and C will follow the viewport of the participant A, AOI 402).  

Claim 5:
Conny teaches the computer program of claim 1, wherein the steps further comprise:	 receiving, by the server, a second signal including a first event modifying a first object included in the first area from the first user terminal (para. [0070], “the updated stroke data (activity of user A) is broadcasted to the other users in the whiteboard session (user B) via collaboration server 502”, wherein the active user’s viewport is transmitted to the first user’s viewport);	 and applying the first event to the first file executed on the first program on the server upon receiving the second signal (i.e. para. [0071], That is, the canvas stored by the whiteboard server 504 is updated with the changes made by the user A (transmit persist stroke from the client device 501a to the whiteboard server 504)).  

Claim 6:
Conny teaches the computer program of claim 5, wherein the applying the first event to the first file upon receiving the second signal comprises:	 modifying the first object included in the entire execution screen (i.e. para. [0071], the user A may decide to now store the change that was made in the whiteboard service. According to another example embodiment, the whiteboard is automatically updated in the whiteboard server 504 based on an end of a particular activity).  

Claim 7:
Conny teaches the computer program of claim 5, wherein the steps further comprise:	  if the first event is applied in the first file on the server, transmitting first information about a modified section within the first area and a first section image associated with the modified section within the first area to the first user terminal (i.e. para. [0071], the canvas stored by the whiteboard server 504 is updated with the changes made by the user A (transmit persist stroke from the client device 501a to the whiteboard server 504) in operation 612. In operation 613, the client device 501a of the user A receives an acknowledgment that the modifications are stored in the whiteboard (persist confirmation)).  

Claim 8:
 Conny teaches the computer program of claim 7, wherein the first information comprises information related to at least one of size, format or position in which the modified section is disposed in the first area (i.e. para. [0070],  timestamps and width of the stroke at each point, as well as color codes for each stroke, may be provided. The stroke is then displayed on the screen of the client device).  

Claim 9:
Conny teaches the computer program of claim 5, wherein the first event comprises at least one of an event editing the first object, an event moving the first object or an event deleting the first object (i.e. para. [0020], interactions may include, but are not limited to, manipulating the whiteboard to jump to a particular whiteboard location, zooming, making changes to the actual contents such as adding, deleting, and/or editing contents of the whiteboard, and so on.  

Claim 10:
Conny teaches the computer program of claim 4, wherein the steps further comprise:	 receiving a third signal including a second event requesting to display the first image on the second user terminal from the first user terminal (i.e. para. [0039], “The participant B may take control of his local viewport and perform manipulations such as navigation and/or updates to the contents of the whiteboard … that user device automatically switches control of the whiteboard to the user device of the active participant and the active participant stops being a follower);	 and transmitting the first image instead of the second image to the second user terminal upon receiving the third signal (i.e. para. [0053], “When a new active user is chosen, the identifier of that user is used to find the last known visual viewport, using the history with all the remote participants' viewports. [0054] e. The local viewport is then animated to match the viewport of the active user”, wherein in  a case where the second user switches to a passive follower and lets the first user become the active user and thus views updates to the contents of the whiteboard made by the first user).  

Claim 12:
Claim 12 is the server claim reciting similar limitations to claim 1 and is rejected for similar reasons.

Claim 13:
Claim 13 is the server claim reciting similar limitations to claim 2 and is rejected for similar reasons.

Claim 16:
Claim 16 is the server claim reciting similar limitations to claim 5 and is rejected for similar reasons.

Claim 17:
Claim 17 is the server claim reciting similar limitations to claim 7 and is rejected for similar reasons.

Claim 18:
Claim 18 is the server claim reciting similar limitations to claim 8 and is rejected for similar reasons.

Claim 19:	
Claim 19 is the server claim reciting similar limitations to claim 9 and is rejected for similar reasons.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication NO. 20200301644 “Conny Särevall”, hereinafter “Conny”, and further in view of in light of U.S. Patent Application Publication NO.20170257405 “Lo”.
Claim 11:
Conny teaches the computer program of claim 10.
While Conny teaches transmitting the first image instead of the second image to the second user terminal, Conny may not explicitly teach
 wherein the transmitting the first image instead of the second image to the second user terminal comprises:	 transmitting a fourth signal for confirming to the second user terminal whether to display the first image corresponding to the third signal to the second user terminal;	 and when receiving a fifth signal to display the first image in response to the fourth signal from the second user terminal, transmitting the first image instead of the second image to the second user terminal.  
However, Lo teaches
 wherein the transmitting the first image instead of the second image to the second user terminal comprises: 
transmitting a fourth signal for confirming to the second user terminal whether to display the first image corresponding to the third signal to the second user terminal (i.e. para. [0035], provides the command for the edit event with the translated coordinates to identified native application 255 on host device A to make the corresponding one or more changes to content item 402 ); and  	 when receiving a fifth signal to display the first image in response to the fourth signal from the second user terminal, transmitting the first image instead of the second image to the second user terminal (i.e. para. [0035], Thus, "text" tells client application 200 that the input is a text value and the translated location "787.50, 606.67" is where "Thank you" is inserted).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the transmitting the first image instead of the second image to the second user terminal comprises:	 transmitting a fourth signal for confirming to the second user terminal whether to display the first image corresponding to the third signal to the second user terminal;	 and when receiving a fifth signal to display the first image in response to the fourth signal from the second user terminal, transmitting the first image instead of the second image to the second user terminal, to Conny’s server and collaborative editing interface, with wherein the transmitting the first image instead of the second image to the second user terminal comprises:	 transmitting a fourth signal for confirming to the second user terminal whether to display the first image corresponding to the third signal to the second user terminal; and when receiving a fifth signal to display the first image in response to the fourth signal from the second user terminal, transmitting the first image instead of the second image to the second user terminal, as taught by Lo. One would have been motivated to combine Lo with Conny, and would have had a reasonable expectation of success in doing so, because the combination improves how remote users can run software or an application that is not installed on their device or compatible with their operating system since each user (other than the host) is viewing an image of the content item and interacting with the content item though a screen sharing window (Lo, para. [0039]).

Claim 20:	
Claim 20 is the server claim reciting similar limitations to claims 10-11 and is rejected for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication NO. 20150134737 “Albrecht” teaches in para. [0063] a collaboration server associated with the requesting collaboration application to allow a user to engage with a collaboration session using a virtual whiteboard.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        /MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171